--------------------------------------------------------------------------------


EXHIBIT 10.2
 
MEMOMORANDUM OF AGREEMENT
 
Norwegian Shipbroker’s Association’s Memorandum of Agreement for sale and
purchase of ships adopted by the Baltic and international maritime council
(BIMCO) in 1956
Code name SALEFORM 1987
Revised 1966, 1983 and 1986



FIRST ORIGINAL OF TWO

 
Dated: 14 June 2006


A.P.Moller - Maersk A/S, Esplanaden 50, 1098 Copenhagen K, Denmark
hereinafter called the Sellers, have to-day sold, and


Marzia Shipping Limited
Mareva House
4 george Street
Nassau
Bahamas


MC Shipping Inc., 12 Par-la-ville road, Hamilton, HM CX, Bermuda guarantee the
performance of Marzia Shipping Limited
hereinafter called the Buyers, have to-day bought


LPG/C “HANS MAERSK”
hereinafter called the Vessel


Classification: Lloyds Register
Built: 1993
By: Hyundai Heavy Industries Co. Ltd.

Flag: Danish
Place of Registration: Hellerup

Call Sign: OWQF5
Register Tonnage: GT 18,360/NT 5,508

Register IMO Number: 9034690 
on the following conditions:


1. Price
Price: USD 40,000,000 (United States Dollars Forty Million) hereinafter called
the Purchase Money, net in cash


2. Deposit
As security for the correct fulfillment of this contract the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Money within banking days from
the date of this Agreement. This deposit shall be deposited with
10 (ten) percent of the Purchase Money is to be deposited by the Buyers into a
joint interest bearing account n° 60308186 in the names of the Buyers and the
Sellers at HSBC Bank, 8 Canada Square, London E14 5HQ, United Kingdom within 3
(three) banking days after this agreement has been signed on fax by both
parties, which not to be unduly delayed. Interest if any to be credited to the
Buyers.
Costs for such joint interest bearing account and closing at HSBC Bank to be
shared equally between the Buyers and the Sellers.
Documentary closing to take place in London.
and held by them in a joint account for the Sellers and the Buyers. Interest, if
any, to be credited to the Buyers. Any fee charged for holding the said deposit
shall be borne equally by the Sellers and the Buyers.


--------------------------------------------------------------------------------



3. Payment
The 10 (ten) percent deposit shall be released and the 90 (ninety) percent of
the The said Purchase Price shall be paid in full free of bank charges to
Citibank, N.A.; London Branch, Citigroup Centre, Canary Wharf, London, Account
number: 000 308 6615, SWIFT: CITIGB2L, account holder: A.P.Moller - Maersk A/S.
on delivery of the Vessel, but not later than 3 banking days after the Vessel is
ready for delivery and written or telexed notice thereof has been given to the
Buyers by the Sellers.


4. Inspections
The Buyers have physically inspected the vessel in Naples, Italy between 20-21
March 2006 and have accepted the vessel.
The Buyers have inspected the vessel’s class records with Det Norske Veritas and
have accepted same.
This agreement is thus not subject to any further inspections.
The Buyers shall have the right to inspect the Vessel's classification records
and declare whether same are accepted or not within
The Sellers shall provide for inspection of the Vessel at/in
The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the Buyers cause such delay, they shall compensate the Sellers for the
losses thereby incurred.
The Buyers shall inspect the Vessel afloat without opening up and without cost
to the Sellers. During the inspection, the Vessel's log books for engine and
deck shall be made available for the Buyers’ examination. If the Vessel is
accepted after such afloat inspection, the purchase shall become definite,
except for other possible subjects in this contract provided the Sellers receive
written or telexed notice of acceptance from the Buyers within 48 hours after
completion of such afloat inspection. Should notice of acceptance of the
Vessel's classification records and of the vessel not be received by the Sellers
as aforesaid, the deposit shall immediately be released to the Buyers,
whereafter this Agreement shall be considered null and void.


5. Place and time of delivery
The Vessel shall be delivered to / and taken over at/in by the Buyers safely
afloat at a safe berth / anchorage in one safe port in the Sellers’
Expected time of delivery:
Date of cancelling (see Clause 14): 31 July 2006 in the buyers’s option.
The Sellers shall keep the Buyers well posted about the vessel’s itinerary and
estimated time and place of drydocking.
Should the Vessel become a total or constructive loss before delivery the
deposit shall immediately be released to the Buyers and the contract thereafter
considered be null and void.
The Sellers are to keep the Buyes updated on the vessel’s position with regard
to the anticipated delivery date/place, and forward to the Buyers 30/20/15/10/5
and 3 days approximate notice of delivery.


6. No Drydocking (see clause 16)
In connection with the delivery the Sellers shall place the Vessel in drydock at
the port of delivery for inspection by the Classification Society of the bottom
and other underwater parts below the Summer load line. If the rudder, propeller,
bottom or other underwater parts below the Summer load line to be found broken,
damaged or defective so as to affect the Vessel's clean certificate of class,
such defects shall be made good at the Sellers' expense to 1) satisfaction
without qualification on such underwater parts2).
Whilst the vessel is in drydock, and if required by the Buyers or the
representative of the Classification Society, the Sellers shall arrange to have
the tail end shaft drawn. Should same be condemned or found defective so as to
affect the vessel’s clean certificate of class, it shall be renewed or made good
at the Sellers’ expense to the Classification Society satisfaction without
qualification.
The expenses of drawing and replacing the tail end shaft shall be borne by the
Buyers unless the Classification Society requires the tail end shaft to be
drawn, unless the Classification Society requires the tail end shaft to be drawn
(whether damaged or not), renewed or made good in which event the Sellers shall
pay these expenses.


--------------------------------------------------------------------------------



The expenses in connection with putting the vessel in and taking her out of
drydock, including drydock dues and the Classification Surveyor's fees shall be
paid by the Sellers if the rudder, propeller, bottom, or other underwater parts
below the Summer load line or the tail end shaft be found broken, damaged or
defective as aforesaid or if the Classification Society requires the tail end
shaft to be drawn (whether damaged or not). In all other cases the Buyers shall
pay the aforesaid expenses, dues and fees.
During the above mentioned inspections by the Classification Society the Buyers'
representative shall have the right to be present in the drydock, but without
interfering with the Classification Surveyor’s decisions.
The Sellers shall bring the vessel to the drydock and from the drydock to the
place of delivery at their own expense.


7. Spares/bunkers, etc.
The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board including all broached/unbroached stores and provisions and on
shore. All spare parts and spare equipment including spare tail-end shaft(s)
and/or spare propeller(s)/propeller blade(s), if any, belonging to the Vessel at
the time of inspection used or unused, whether on board or not shall become the
Buyers' property, but spares on order to be excluded. Forwarding charges, if
any, shall be for the Buyers' account. The Sellers are not required to replace
spare parts including spare tail-end shaft(s) and spare propeller(s)/propeller
blade(s) which are taken out of spare and used as replacement prior to delivery,
but the replaced items shall become the Buyers’ property of the Buyers. The
radio installation and navigational equipment shall be included in the sale
without extra payment if they are the property of the Sellers.
There is no spare tail-shaft or spare propeller included in the sale.
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the
Sellers' flag or name, provided they replace same with similar unmarked items.
Library, forms, etc.,
exclusively for use in the Sellers' vessel(s), shall be excluded without
compensation. Captain's, Master’s, Officers' and Crew's personal belongings
including the slop chest are to be excluded from the sale, as well as the
following additional items:



 
-
log books for deck/engine, however the Buyers can have copies of same as far
back as available in the Sellers’ record system.

 
-
Unitor bottles

 
-
Slop chest

 
-
Pictures and paintings in the Sellers’ option

 
-
Documents directly related to present ownership

 
-
Documents which have to be returned to the authorities

 
-
All forms etc. which are related to the present ownership

 
-
The vessel’ maintenance system for hull and machinery, however the Buyers have
the right to have printout of vessel’s recent history.

 
-
Computer software for pc’s either developed by or licensed to the Sellers,
except loadmaster computer which is included in the sale

 
-
Ship’s bell, however, the Sellers undertake to replace the same at their cost

 
-
Digital cameras and mobile telephones

 
-
All hired and rented equipment



Included items are:

 
-
sea paint stocks

 
-
welfare equipment to be included except personal belongings

 
-
EPIRB to be included, the Buyers will have to amend the signal upon delivery.

 
-
Administrative LAN server to be included. The Sellers will delete all
information and software before delivery.



The Buyers shall take over remaining unused lubricating oils (broached or
unbroached in tanks or drums) at the time of delivery paying Oil Major’s list
prices in the port of delivery at the time of delivery less 45% percent
discount.


--------------------------------------------------------------------------------



The Buyers shall take over the remaining bunkers are excluded from the sale and
remain the Sellers’ property, unused lubricating oilsand unused stores and
provisions and pay the current net market price at the port and date of delivery
of the Vessel.
Payment under this Clause shall be made at the same time and place and in the
same currency as
the Purchase Money.


8. Documentation
In exchange for payment of the Purchase Money the Sellers shall furnish the
Buyers with legal Bill of Sale all delivery documentation that may be reasonably
required by the Buyers for the transfer of tiltle/flag of the said vessel free
from all encumbrances and maritime liens or any other debts whatsoever, duly
notarially attested and legalized by the consul together with a certificate
stating the vessel is free from registered encumbrances. On delivery of the
vessel the Sellers shall provide for the deletion of the vessel from the
Registry of Vessels and deliver a certificate of deletion to the Buyers. The
deposit shall be placed at the disposal of the Sellers as well as the balance of
the Purchase Money, which shall be paid as agreed together with payment for
items mentioned in clause 7 above.
The Sellers shall, at the time of delivery, hand to the Buyers all
classification certificates as well as all plans etc., which are on board the
Vessel. Other technical documentation which may be in the Sellers’ possession
shall promptly upon the Buyers’ instructions be forwarded to the Buyers at the
Buyers’ cost.
The Sellers may keep the log books but the Buyers to have the right to take
copies of same.


9. Encumbrances
The Sellers warrant that the Vessel, at the time of delivery, is free from all
encumbrances and maritime liens or any other debts whatsoever. Should any claims
which have been incurred prior to the time of delivery be made against the
vessel, the Sellers hereby undertake to indemnify the Buyers against all
consequences of such claims.


10. Taxes, etc.
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag shall be for the Buyers' account, whereas similar charges
in connection with the closing of the Sellers' register shall be for the
Sellers' account.


11. Condition on delivery
The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this contract, she shall be delivered and taken over as she was is
at the time of inspection, normal fair wear and tear excepted.
However, the Vessel shall be delivered with present class maintained, free of
conditions recommendations of class, free of average damage affecting
maintenance of class with her hull and machinery continuous survey cycle fully
up to date. Class and national and international trading certificates valid and
unextended for minimum 6 (six) months at the time of delivery. The Sellers shall
notify the Classification Society of any matters coming to their knowledge prior
to delivery which upon being reported to the Classification Society would lead
to the withdrawal of the vessel’s class or to the imposition of a recommendation
to her class.


12. Name/markings
Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings. to the Sellers nominated Maersk name at their expense and time
prior to leaving the port of delivery. The Buyers undertake to change the blue
hull colour and funnel markings and the nominated Maersk name at the next
drydocking or next convenient place whichever comes first at the Buyers time and
expense However always no later than redelivery under the Time Charter Agreement
to A.P. Moller - Maersk A/S.


13. Buyers' default
Should the deposit not be paid as aforesaid, the Sellers have the right to
cancel this contract, and they shall be entitled to claim compensation for their
losses and for all expenses incurred together with interest at the rate of
12% 8% per annum.
Should the Purchase Money not be paid as aforesaid, the Sellers have the right
to cancel this contract, in which case the amount deposited together with
interest earned, if any, shall be forfeited to the Sellers. If the deposit does
not cover the Sellers’ losses, they shall be entitled to claim further
compensation for their losses and for all expenses incurred together with
interest at the rate of 12% 8% per annum.


--------------------------------------------------------------------------------



14. Sellers' default
Should the Sellers fail to execute a legal transfer or to deliver the vessel
with everything belonging to her in the manner and within the time specified
herein in line 38, the Buyers shall have the right to cancel this contract in
which case the deposit in full shall be returned to the Buyers together with
interest at the rate of 8% 12% per annum. The Sellers shall make due
compensation for the losses caused to the Buyers by failure to execute a legal
transfer or to deliver the vessel in the manner and within the time specified
herein in line 38 , if such are due to the proven negligence of the Sellers.


15. Arbitration
If any dispute should arise in connection with the interpretation and
fulfillment of this contract, same shall be decided by arbitration in the city
of 3) London governed by English law and shall be referred to a single
Arbitrator to be appointed by the parties hereto. If the parties cannot agree
upon the appointment of the single Arbitrator, the dispute shall be settled by
three Arbitrators each party appointing one Arbitrator, the third being
appointed by 4) the London Maritime Arbitrators’s Association in London.
If either of the appointed Arbitrators refuses or is incapable of acting, the
party who appointed him shall appoint a new Arbitrator in his place.
If one of the parties fails to appoint an Arbitrator either originally or by way
of substitution for two weeks after the other party having appointed his
Arbitrator has sent the party making default notice by mail, cable or telex to
make the appointment, the party appointing the third Arbitrator shall, after
application from the party having appointed his Arbitrator, also appoint an
Arbitrator on behalf of the party making default.
The award rendered by the arbitration court shall be final and binding upon the
parties and may if necessary be enforced by the Court or any other competent
authority in the same manner as a judgment in the Court of Justice.
The Contract shall be subject to the law of the country agreed as place of
arbitration.


Clauses 16 - 19 all inclusive as attached hereto shall form an integral part of
this agreement.


For the Sellers:
 
For the Buyers:
AP Moller - Maersk A/S
 
Marzia Shipping Limited
                     
The Guarantor
   
MC Shipping Inc.






 
1)
The name of the Classification Society to be inserted.

 
2)
Notes, if any, in the Surveyor’ s report which are accepted by the
Classification Society without qualification are not to be taken into account.

 
3)
The place of arbitration to be inserted. If this line is not filled in, it is
understood that arbitration will take place in London in accordance with English
law.

 
4)
If this line is not filled in it is understood that the third Arbitrator shall
be appointed by the London Maritime Arbitrators’ Association in London.



This document is a computer generated SALEFORM 1987 Memorandum of Agreement
printed by authority of the Norwegian Shipbrokers’ Association, using software
which is the copyright of Strategic Software Ltd SSL). Any insertion or deletion
to the form must be clearly visible. In the event of any modification made to
the preprinted text of this document, ad which is not clearly visible, then the
original approved document shall apply. The Norwegian Shipbrokers’ Association
and SSL assume no responsibility for any loss or damage caused as a result of
discrepancies between the original approved document and this document.


--------------------------------------------------------------------------------



FIRST ORIGINAL OF TWO


Additional Clauses to Memorandum of Agreement dated 14 June 2005


“HANS MAERSK”
 

--------------------------------------------------------------------------------




 
Clause 16
No Drydocking /Divers’ Inspection 



No drydocking, but prior to delivery of the vessel, the Buyers have the right to
arrange at their risk and expense an inspection of the vessel’s underwater parts
by a class approved diver.


If the visibility underwater at the delivery port is considered insufficient by
the diver(s) for the inspection to be carried out sufficiently, then the Sellers
shall at their expense shift the vessel to waters in / outside port of delivery
where water is suitable for the aforesaid underwater inspection to be carried
out.


Should any damage be found to the vessel’s underwater parts that will impose a
condition of the vessel’s present class then:



 
1.
In case class imposes a condition but does not require drydocking before next
scheduled drydocking, the Sellers shall pay to the Buyers the estimated cost to
repair such damage in a way which is acceptable to class which to be the direct
cost to repair such damage only, as per average quotation by two reputable
independent repair yards in the vessel’s trading area, one chosen by the Sellers
and one chosen by the Buyers. The amount agreed shall be deducted from the
balance of the Purchase Money at the time of delivery.




 
2.
In case class requires the vessel to be drydocked before next scheduled drydock,
the Sellers shall drydock the vessel at their expense prior to delivery of the
vessel to the Buyers and repair same to class satisfaction free of
conditions/average damage.



The decision of the classification society as to whether underwater damage, if
any, will impose any condition of class shall be final and binding on both
parties.


In the event the vessel is required to be drydocked, the Sellers have the right
to take the vessel from the intended delivery port and proceed directly, in
ballast, to a port in Sellers’ option for the aforesaid drydocking / repairs to
take place. The cancelling date shall be extended per day pro rata for the extra
time taken to deliver the vessel due to ballasting / drydocking / repairs to be
carried out to class’ satisfaction in accordance with this agreement. Any
extension of cancelling date not to exceed 7 (seven) weeks more than those
agreed. If suitable drydocks in vicinity of the intended delivery port are
occupied resulting in unreasonable waiting time the Sellers shall have the
option to fix the vessel for the shortest possible loaded voyage positioning the
vessel for later drydock availability. It is to be understood that this is
purely for positioning for drydocking. Such option only provided damage/ class
allow intermediate trading of the vessel in such case the cancelling date shall
be extended to cover such laden voyage plus subsequent time required for
positioning /drydocking/repairs - extensions on cancelling dates to be maximised
to 7 (seven) weeks.


--------------------------------------------------------------------------------



The Buyers have the right to attend the vessel at the drydock. The Buyers’ right
to clean/paint and carry out other works whilst the vessel is in drydock at the
Buyers’ risk and expense provided not interfering in the Sellers’ work and the
Buyers’ work always subject to the Sellers’ superintendents’
supervision/directions.


In the event that the Buyers’ works are not completed prior to the time the
Sellers have completed their required works, then the Sellers have the right to
tender notice of readiness whilst the vessel is still in drydock provided they
are in all respects ready to deliver the vessel in accordance with this
contract. Should the Buyers’ works still not be completed and the vessel is
unable to leave drydock due to the Buyers’ works within 3 (three) banking days
after the Sellers have tendered a valid notice of readiness, then the Buyers
shall take delivery and pay for the vessel whilst remaining in drydock. Costs
for docking/undocking shall be for the Sellers’ account. However, any extra time
spent in drydock after valid notice of readiness tendered by the Sellers shall
be for the Buyers’ account.
 

 
Clause 17
Representatives



Once the MoA has been signed and the 10% (ten) per cent deposit lodged the
Buyers to have the right to place on board until delivery 2 (two) persons for
familiarization purposes and without interfering in the vessel’s operation.


The Buyers’ representatives are to sign the Sellers’ indemnity declaration for
prior to embarkation.


In any event the Buyers’ representatives are to board the vessel earliest 45
(forty five) days prior to the delivery of the vessel.



 
Clause 18
Entire Agreement



This Agreement constitute the only and entire agreement between the parties and
supersede and replace any prior written or oral agreements, representations,
statements or understandings between the Buyers and the Sellers relating to its
subject matters.


Each party confirms that it has not entered into this Agreement on the basis of
any representation or statement which is not expressly incorporated into this
Agreement. Without limiting the generality of the foregoing, neither party shall
have any remedy in respect of any untrue representation or statement made to him
upon which he may have relied in entering into this Agreement, and a party’s
only remedy is for breach of contract. However, nothing in this Agreement
purports to exclude liability for any fraudulent statement or act.
 

--------------------------------------------------------------------------------


 
This Agreement shall not be released, discharged, supplemented, interpreted,
amended, varied or modified in any manner except by an addendum in writing
signed by a duly authorized representative of each of the parties to this
Agreement.
 

 
Clause 19
Private & Confidential 



This Agreement is to be kept strictly private and confidential. However, should
despite the efforts of all parties involved details of the sale become known or
reported to the market, neither the Sellers not the Buyers are to have the right
to withdraw from the Agreement or fail to fulfill all their obligations under
the agreed contract.


Subject to Sellers preview and approval, Buyers are allowed to release any
information as required by the rules and regulations under stock listing in the
US.


This Agreement has been drawn up and executed in 2 (two) originals, 1 (one) of
which is to be retained by the Sellers and 1 (one) of which is to be retained by
the Buyers.
 
 

--------------------------------------------------------------------------------

 